Exhibit 10.1

TUMBLEWEED COMMUNICATIONS CORP.

1999 OMNIBUS STOCK INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

This RESTRICTED STOCK AGREEMENT (this “Agreement”), dated as of the __ day of
______________, 200_ (the “Date of Grant”), is entered into by and between
Tumbleweed Communications Corp., a Delaware corporation (the “Company”), and
[Insert Name], an employee of the Company (the “Grantee” and, together with the
Company, the “Parties”). Capitalized terms used but not otherwise defined in
this Agreement shall have the respective meanings set forth in the Tumbleweed
Communications Corp. 1999 Omnibus Stock Incentive Plan, as amended (the “Plan”).

RECITALS

WHEREAS, in lieu of Grantee’s quarterly cash bonus, the Board has determined
that it is in the best interests of Company and its stockholders to award the
Grantee _______ shares of the Company’s Common Stock, pursuant to, and subject
to the terms and provisions of the Plan and this Agreement;

NOW, THEREFORE, in consideration of the Grantee’s services to the Company and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties hereto agree as follows:

1. Grant of Restricted Stock.

a. Grant of Restricted Stock. The Company hereby grants to the Grantee
[            ] shares of Restricted Stock (the “Restricted Stock”) on the terms
and conditions set forth in this Award Agreement and as otherwise provided in
the Plan.

2. Restrictions and Restricted Period.

a. Restrictions on Transfer of Restricted Stock. Until [Restriction Date], the
shares of Restricted Stock may not be transferred, sold, pledged, exchanged,
assigned or otherwise encumbered or disposed of by the Grantee; provided,
however, that all of the shares of Restricted Stock shall immediately become
transferable in the event of a “Change of Ownership Control.” For purposes of
this paragraph, a “Change of Ownership Control” means any sale of all or
substantially all of the Company’s assets, or any merger, consolidation, or
stock sales that results in the holders of the Company’s capital stock
immediately prior to such transaction owning less than 50% of the voting power
of the Company’s capital stock immediately after such transaction.

b. Vesting. The Restricted Stock shall be fully vested and nonforfeitable as of
the Date of Grant.



--------------------------------------------------------------------------------

3. Rights of a Stockholder. From and after the Date of Grant and for so long as
the Restricted Stock is held by or for the benefit of the Grantee, the Grantee
shall have all the rights of a stockholder of the Company with respect to the
Restricted Stock, including, but not limited to, the right to receive dividends
and the right to vote such shares.

4. Certificates. Restricted Stock granted herein may be evidence in such manner
as the Board shall determine. If certificates representing Restricted Stock are
registered in the name of the Grantee, then the Company shall retain physical
possession of the certificate.

5. Legends. All certificates representing any of the shares of Stock subject to
the provisions of this Agreement shall have endorsed thereon the following
legend:

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON TRANSFER AS SET FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE HOLDER OF
THE SHARES, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY.”

6. Tax Consequences. Set forth below is a brief summary as of the Date of Grant
of certain United States federal tax consequences of the award of the Restricted
Stock. THIS SUMMARY DOES NOT ADDRESS SPECIFIC STATE, LOCAL OR FOREIGN TAX
CONSEQUENCES THAT MAY BE APPLICABLE TO GRANTEE. GRANTEE UNDERSTANDS THAT THIS
SUMMARY IS NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT
TO CHANGE.

TO ENSURE COMPLIANCE WITH TREASURY DEPARTMENT REGULATIONS, GRANTEE IS ADVISED
THAT, UNLESS OTHERWISE EXPRESSLY INDICATED, ANY FEDERAL TAX ADVICE CONTAINED IN
THIS RESTRICTED STOCK AGREEMENT WAS NOT INTENDED OR WRITTEN TO BE USED, AND
CANNOT BE USED, FOR THE PURPOSE OF (I) AVOIDING TAX-RELATED PENALTIES UNDER THE
CODE OR (II) PROMOTING, MARKETING OR RECOMMENDING TO ANOTHER PARTY ANY
TAX-RELATED MATTERS ADDRESSED HEREIN.

The Grantee shall recognize ordinary income at the Date of Grant in an amount
equal to the fair market value of such shares on each such date and the Company
shall be required to collect all the applicable withholding taxes with respect
to such income. The obligations of the Company under the Plan are conditioned on
Grantee making arrangements for the payment of any such taxes, and in this
regard Grantee agrees that (i) the Company may make such provisions as it may
deem appropriate for the withholding of any taxes that it determines is required
in connection with the grant described herein, and (ii) unless Grantee has
provided funds to the Company as of the Date of Grant, the Company shall reduce
the number of shares of Restricted Stock that would have otherwise been
delivered to Grantee by a number of shares of Restricted Stock having a fair
market value equal to the amount required to be withheld.

 

2



--------------------------------------------------------------------------------

7. Termination of this Agreement. Upon termination of this Agreement, all rights
of the Grantee hereunder shall cease.

8. Miscellaneous.

a. Notices. Any notice required or permitted under this Agreement shall be
deemed given when delivered personally, or when deposited in a United States
Post Office, postage prepaid, addressed, as appropriate, to the Grantee either
at his address herein below set forth or such other address as he may designate
in writing to the Company, or to the Company to the attention of the Chief
Financial Officer, at the Company’s address or such other address as the Company
may designate in writing to the Grantee.

b. Failure to Enforce Not a Waiver. The failure of the Company or the Grantee to
enforce at any time any provision of this Agreement shall in no way be construed
to be a waiver of such provision or of any other provision hereof.

c. Governing Law. This Agreement shall be governed by and construed according to
the laws of the State of California without giving effect to the choice of law
principles thereof.

d. Amendments. This Agreement may be amended or modified at any time by an
instrument in writing signed by the Parties.

e. Agreement Not a Contract of Employment. Neither the grant of Restricted
Stock, this Agreement nor any other action taken in connection herewith shall
constitute or be evidence of any agreement or understanding, express or implied,
that the Grantee is an employee of the Company or any subsidiary of the Company.

f. Entire Agreement; Plan Controls. This Agreement and the Plan contain the
entire understanding and agreement of the Parties concerning the subject matter
hereof, and supersede all earlier negotiations and understandings, whether
written or oral, between the Parties with respect thereto. This Agreement is
made under and subject to the provisions of the Plan, and all of the provisions
of the Plan are hereby incorporated by reference into this Agreement. In the
event of any conflict between the provisions of this Agreement and the
provisions of the Plan, the provisions of the Plan shall govern. By signing this
Agreement, the Grantee confirms that he has received a copy of the Plan and has
had an opportunity to review the contents thereof.

g. Captions. The captions and headings of the sections and subsections of this
Agreement are included for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

3



--------------------------------------------------------------------------------

h. Counterparts. This Agreement may be executed in counterparts, each of which
when signed by the Company or the Grantee will be deemed an original and all of
which together will be deemed the same agreement.

i. Assignment. The Company may assign its rights and delegate its duties under
this Agreement. If any such assignment or delegation requires consent of any
state securities authorities, the parties agree to cooperate in requesting such
consent. This Agreement shall inure to the benefit of the successors and assigns
of the Company and, subject to the restrictions on transfer herein set forth, be
binding upon the Grantee, his heirs, executors, administrators, successors and
assigns.

j. Severability. This Agreement will be severable, and the invalidity or
unenforceability of any term or provision hereof will not affect the validity or
enforceability of this Agreement or of any other term or provision hereof.
Furthermore, in lieu of any invalid or unenforceable term or provision, the
Parties intend that there be added as a part of this Agreement a valid and
enforceable provision as similar in terms to such invalid or unenforceable
provision as may be possible.

[remainder of page intentionally left blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
first above written.

 

TUMBLEWEED COMMUNICATIONS CORP. By      

The undersigned hereby accepts and agrees to all the terms and provisions of the
foregoing Agreement.

 

     

 

          __________   Number of Shares           Address

 

5